Citation Nr: 0416243	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left total knee 
arthroplasty.

2.  Entitlement to service connection for left elbow 
arthritis.

3.  Entitlement to service connection for right knee 
arthritis.

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  He served in Vietnam and was awarded the Combat 
Infantryman Badge, among other decorations.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand

Additional evidence 

On his claim for VA disability benefits (VA Form 21-526), 
filed in July 2002, the veteran indicated that he had been 
receiving benefits from the Office of Workers' Compensation 
Programs (OWCP) for "osteoarthritis of right knee and right 
elbow and arthroplasty of left knee" since November 1999.  
He also remarked that he had "received Social Security two 
[years] in August for total disability".  These records may 
have a bearing on all issues in this appeal and therefore 
should be obtained.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  

In addition, private medical records indicate that the 
veteran injured both knees in a tractor incident and 
underwent surgery by Dr. G.J. in October 1995 at Mercy 
Hospital.  See treatment record dated October 13, 1998.  
These records are relevant to the claims for service 
connection for bilateral knee conditions and should be 
obtained.  

The VCAA

The veteran seeks service connection for disabilities of the 
knees and right elbow which he contends were caused by 
jumping from airplanes during service with full back packs 
and ammunition.  As noted in the Introduction, his DD Form 
214 reflects that he had service in Vietnam and received the 
Combat Infantryman's Badge.  The post-service medical 
evidence reflects current disabilities of both knees and the 
right elbow.  

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  The record does not show that the 
veteran has been afforded a VA examination in conjunction 
with his service connection claims.  In this regard, the 
Board notes that a VA examination conducted in August 2003 
was for the purpose of establishing entitlement to special 
monthly pension and did not provide the necessary nexus 
opinions to decide the service connection issues.  In light 
of the fact that the veteran arguably had in-service injuries 
based on his combat status, see 38 U.S.C.A. § 1154 and  
38 C.F.R. § 3.404, and has the currently claimed 
disabilities, the Board believes that a medical nexus opinion 
is necessary in this case.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact OWCP for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
workers' compensation benefits beginning 
in November 1999, including copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for workers' compensation 
benefits.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  VBA should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran, 
including copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
All attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and the 
veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.  After obtaining written authorization 
from the veteran, VBA should contact Dr. 
G.J. and Mercy Hospital for the purpose 
of obtaining copies of all medical 
records pertaining to treatment of the 
veteran since service, particularly 
relating to knee surgery performed in 
October 1995.  

4.  After the above development has been 
completed, VBA should schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of his current 
left knee, right knee and right elbow 
disabilities.  The claims folder should 
be made available to the examiner.  
The examiner should express an opinion as 
to whether any diagnosed left knee, right 
knee or right elbow disability is as 
least as likely as not related to the 
veteran's active service as opposed to 
the 1995 tractor incident.  A complete 
rationale for any opinion expressed 
should be provided.  

5.  After undertaking any additional 
evidentiary development which it deems to 
be necessary, VBA should readjudicate the 
issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


